DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chedru [US 2009/0276602] in view of Burton et al. [US 2005/0132249].


Claim 3, Chedru in view of Burton et al. discloses the method of claim 1, wherein the read lock on the read-write lock prevents the memory allocator from moving the memory block while the memory block is being accessed through the second pointer [par. 0014 of Burton et al.].
Claim 4, Chedru in view of Burton et al. discloses the method of claim 1, further comprising: acquiring, by the memory allocator, a write lock on the read-write lock in the internal data structure [par. 0070 of Burton et al.], and transparently moving, by the memory allocator, the memory block pointed to by the second pointer with respect to the application [release and deallocation step, par. 0061-0063].
Claim 5, Chedru in view of Burton et al. discloses the he method of claim 1, further comprising inserting in a memory allocator function that defragments memory [allocator of the invention avoids fragmentation of memory, par. 0045-0047], computer code that includes instructions for acquiring a write lock on the read-write lock associated with the memory block pointed to by the second pointer, and releasing said write lock after moving said memory block, wherein the acquiring instruction is inserted before an instruction that moves the memory block, and the releasing instruction is inserted after the instruction that moves the memory block [see par. 0061-0064].

Claim 7, Chedru in view of Burton et al. discloses the method of claim 2, wherein the instructions that release the read lock are inserted between a last reference to the first pointer and the memory free call [par. 0061-0063].
Claims 8-25 are rejected using the same rationale as Claims 1-7.
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
Applicant argues that Chedru in view of Burton does not teach a method of transparently moving a block of memory with respect to an application using the block of memory such as the recited claim 1.  The examiner disagrees.  Chedru et al. discloses in par. 0016 the process of allocating and freeing memory spaces which clearly involves transparently moving blocks of data within the memory and wherein the application being claimed is represented by the “process formulated in the C/C++ language” [par. 0015].
Applicant also argues that Chedru does not disclose that the compiler inserts code into an application program that includes a memory allocation call.  The examiner disagrees.  Chedru et al. discloses the allocator receiving instruction from the operating system [par. 0055] wherein instructions represents code since an instruction is a group 
Additionally, Applicant argues that Chedru does not teach the first pointer returned by the allocator to the application points to an internal data structure that includes a second pointer that points to that actual memory block.  However, in paragraphs 80-82 Chedru clearly discusses the allocation of objects where the allocator keeps a list of objects for allocation and uses links to available page chunks including a link to a possible second available page chunk for allocation.   Chedru also discloses the use of pointers to free objects from allocation.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/           Primary Examiner, Art Unit 2133